FILED
                            NOT FOR PUBLICATION                             SEP 04 2015

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


TRAVIS IRVIN MIDDLETON,                          No. 13-56877

              Plaintiff - Appellant,             D.C. No. 2:07-cv-08089-SVW-
                                                 AGR
 v.

RAUL VASQUEZ; et al.,                            MEMORANDUM*

              Defendants - Appellees,

and

RICK VON GELDERN; NATIONAL
UNION FIRE INSURANCE COMPANY
OF PITTSBURGH, PA,

              Defendants.


                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen V. Wilson, District Judge, Presiding

                            Submitted August 25, 2015**


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Middleton’s
request for oral argument, set forth in his opening brief, is denied.
Before:      McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Travis Irvin Middleton appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging civil rights violations related to his

state court conviction for indecent exposure. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Beets v. County of Los Angeles, 669 F.3d 1038, 1041

(9th Cir. 2012) (dismissal under Heck v. Humphrey, 512 U.S. 477 (1994)); Hebbe

v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010) (dismissal under Fed. R. Civ. P.

12(b)(6)). We affirm.

      The district court properly dismissed as Heck-barred Middleton’s claims

against the Santa Barbara County defendants because success on his claims would

necessarily imply the invalidity of his conviction, and Middleton failed to allege

that his conviction has been invalidated. See Heck, 512 U.S. at 486-87 (holding

that, “in order to recover damages for an allegedly unconstitutional conviction or

imprisonment, or for other harm caused by actions whose unlawfulness would

render a conviction or sentence invalid,” a plaintiff must prove “that the conviction

or sentence has been reversed on direct appeal, expunged by executive order,

declared invalid by a state tribunal authorized to make such determination, or

called into question by a federal court’s issuance of a writ of habeas corpus”).

      We do not consider the district court’s dismissal with prejudice of


                                           2                                     13-56877
Middleton’s cause of action for sedition and of all claims against defendant Alliant

Insurance Services, Inc. See Indep. Towers of Wash. v. Washington, 350 F.3d 925,

929 (9th Cir. 2003) (issues not argued on appeal are waived).

      We reject Middleton’s contention that his constitutional rights were violated

by the district court’s dismissal of his complaint.

      AFFIRMED.




                                           3                                  13-56877